Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is a response to the Applicant’s amendment filed 9/23/2019.

As filed, claims 1-3, 9-11, 13, 16, 17, and 21-31 are pending; and claims 4-8, 12, 14, 15, and 18-20 are cancelled.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 8/20/2020 and 1/20/2022 have been considered by the Examiner.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 9-11, 13, 16, 17, and 21-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


a)	Regarding claims 1, the claim recites the following phrases, “wherein R1 and R2 are optionally covalently bonded and, together with the intermediate atoms, comprise a 5- to 6-membered cycle . . .”.
Firstly, variables R1 and R2 recite the term "comprise." Forms of the term “comprise” are considered open-ended language and therefore include additional subject matter that is not described in the instant specification and is not particularly pointed out or distinctly claimed. The identity of the additional atoms or groups is unknown and how to determine the identity of the additional atoms or groups is not pointed out or distinctly claimed.
            The term “compound” contradicts the open language "comprises."  A "compound" is defined as a substance whose molecules consist of unlike elements and whose constituents cannot be separated by physical means.  Grant & Hackh's Chemical Dictionary (5th Ed. 1987) at page 148.  By contrast, a composition is defined as elements or compounds forming a material or produced from it by analysis.  Id.  In other words, a compound is a molecule with more than one element, and a composition is a mixture of two or more compounds or molecules.
The transitional term "comprising" is synonymous with "including", "containing", and "characterized by".  "Comprising" is inclusive or open-ended and does not exclude additional, unrecited elements or method steps.  Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997) (“Comprising” is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim.); Moleculon Research Corp. v. CBS, Inc., 793 F.2d 1261, 229 USPQ 805 (Fed. Cir. 1986); In re Baxter, 656 F.2d 679, 686, 210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) (“comprising” leaves “the claim open for the inclusion of unspecified ingredients even in major amounts”).
Thus, a contradiction arises within the definition of R1 and R2 because a "compound" with these variables requires a definite chemical formula, and the open-ended term "comprises" does not exclude unrecited elements.  Furthermore, "comprising", used in conjunction with "compound" fails to articulate exactly what subject matter is excluded from the claimed scope of compounds, thereby rendering the scope of claim 1 indefinite.  

b)	Regarding claims 1 and 13, claim 1 recites the phrases, “wherein Z is selected from 18F”, and “with a nucleophile selected from a fluoride”, while claim 13 recites the phrase, “wherein the fluoride is selected from ammonium fluoride, . . .”.  The Examiner finds that Z is the result of the nucleophile used in the instant process.  The abovementioned fluoride can include different isotopes outside of 18F, which can lead to different isotopes of F outside of 18F for instant variable Z.  Accordingly, it is unclear to the Examiner what Applicant is intended to encompass for instant variable Z.   With such ambiguity, the metes and bounds of these claims are unclear, which rendered the claims indefinite.

c)	Regarding claim 1, the claim recites the phrase, “thereby forming the compound”, and it is unclear to the Examiner whether “the compound” pertains to compound recited in step a) or the final product of the instant process.  Accordingly, the metes and bounds of this claim are unclear, which rendered the claim indefinite.

d)	Regarding claim 2, the claim recites the phrase, “wherein Ar2 is selected form aryl and heteroaryl and substituted with 0, 1, 2, or 3 groups”, and it is unclear to the Examiner whether “substituted with 0, 1, 2, 3, groups” pertains to only heteroaryl or both aryl and heteroaryl of Ar2.  Accordingly, the metes and bounds of this claim are unclear, which rendered the claim indefinite.

e)	Regarding claims 10 and 11, the claim recites the phrase, “The method of claim 0” wherein there is no claim 0.  Accordingly, the metes and bounds of these claims are unclear, which rendered the claims indefinite.

f)	Regarding claims 2, 3, 9, 13, 16, 17, and 21-31, these claims are directly or indirectly dependent of claim 1, and they failed to correct the indefiniteness issue of claim 1, which rendered these claims indefinite.

Claim Rejections - 35 USC § 112 fourth paragraph
The following is a quotation of the fourth paragraph of 35 U.S.C. § 112:

Subject to the following paragraph [concerning multiple dependent claims], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers (emphasis added).

Claims 25 and 26 are rejected under the fourth paragraph of 35 U.S.C. § 112 and under 37 CFR § 1.75(c), as being of improper dependent form for failing to further limit the subject matter of a previous claim. Applicant is required to cancel the claim(s), or amend the claim(s) to place the claim(s) in proper dependent form, or rewrite the claim(s) in independent form.

(a)	Regarding claim 25, the claim is dependent upon claim 1.  The subject matter in claim 1 is drawn to a process of making a compound having the formula of 
    PNG
    media_image1.png
    89
    178
    media_image1.png
    Greyscale
.  The subject matter in claim 25 is drawn to a limited embodiment of the abovementioned formula.  
The scope of claim 25 is broader than scope of claim 1 because claim 25 includes species that are outside of abovementioned formula (see below).  Because the scope of claim 25 is broader than claim 1, the claim fails to further limit the subject matter thereof, and fail to comply with the formal requirements set forth in the fourth paragraph of 35 U.S.C § 112.
The Examiner suggests that the claims be amended in a manner such that the scope of claim 25 is commensurate with the scope of claim 1.

    PNG
    media_image2.png
    120
    100
    media_image2.png
    Greyscale
(wherein Q2 and Q4 are drawn to CR2 and two CR2 form 
    PNG
    media_image3.png
    51
    53
    media_image3.png
    Greyscale
, which is not encompassed by the scope of claim 1).
(b)	Regarding claim 26, the claim is dependent upon claim 1.  The subject matter in claim 1 is drawn to a process of making a compound having the formula of 
    PNG
    media_image1.png
    89
    178
    media_image1.png
    Greyscale
.  The subject matter in claim 26 is drawn to a limited embodiment of the abovementioned formula.  
The scope of claim 26 is broader than scope of claim 1 because claim 26 includes species that are outside of abovementioned formula (see below).  Because the scope of claim 26 is broader than claim 1, the claim fails to further limit the subject matter thereof, and fail to comply with the formal requirements set forth in the fourth paragraph of 35 U.S.C § 112.
The Examiner suggests that the claims be amended in a manner such that the scope of claim 26 is commensurate with the scope of claim 1.

    PNG
    media_image4.png
    264
    114
    media_image4.png
    Greyscale

(wherein Q2 and Q4 are drawn to CR2 and two CR2 form 
    PNG
    media_image5.png
    68
    79
    media_image5.png
    Greyscale
 or 
    PNG
    media_image6.png
    58
    93
    media_image6.png
    Greyscale
, which is not encompassed by the scope of claim 1).
Claim Objections
Claims 1, 9, and 23-26 are objected to because of the following informalities:  
a)	Regarding claim 1, the claim recites 
    PNG
    media_image7.png
    84
    196
    media_image7.png
    Greyscale
and 
    PNG
    media_image8.png
    86
    195
    media_image8.png
    Greyscale
, wherein a single bond is missing between Q1 and Q2 and/or between Q3 and Q4, which needs to be corrected.

b)	Regarding claim 9, the claim recites 
    PNG
    media_image9.png
    159
    191
    media_image9.png
    Greyscale
, which has a dot next to instant variable R9, and the dot needs to be removed.

c)	Regarding claim 23, the claim recites 
    PNG
    media_image10.png
    68
    90
    media_image10.png
    Greyscale
, wherein a single bond is missing between Q1 and Q2 and between Q3 and Q4, which needs to be corrected.

d)	Regarding claim 24, the claim recites 
    PNG
    media_image11.png
    80
    88
    media_image11.png
    Greyscale
 wherein a single bond is missing between Q1 and Q2 and between Q3 and Q4, which needs to be corrected.

e)	Regarding claim 25, the claim recites the following:

    PNG
    media_image12.png
    216
    547
    media_image12.png
    Greyscale
 wherein a single bond is missing between Q1 and Q2 and/or between Q6 and Q7, which needs to be corrected. A double bond between Q3 and Q4 and/or between Q5 and Q6 and/or between Q7 and Q8, which needs to be corrected.

f)	Regarding claim 26, the claim recites 
    PNG
    media_image13.png
    103
    96
    media_image13.png
    Greyscale
, wherein a double bond is missing between Q3 and Q4, which needs to be corrected.
Appropriate correction is required.


Conclusion
Claims 1-3, 9-11, 13, 16, 17, and 21-31 are rejected.
Claims 1, 9, and 23-26 are objected.
Claims 4-8, 12, 14, 15, and 18-20 are cancelled.

The instant claims are drawn to a process of compound depicted in claim 1; and instant variable Z did not appear to have been disclosed previously in the prior arts.  For at least this reason, the instant claims are substantially differentiated from any prior art reference, such as U.S. Patent Application Publication No. 2012/0171111, hereinafter Ohkubo (see IDS filed 8/20/2020).  Furthermore, the prior art provide insufficient guidance or motivation that would have led a person having ordinary skill in the art to arrive at the instantly claimed process.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243. The examiner can normally be reached Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PO-CHIH CHEN/Primary Examiner, Art Unit 1626